                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF FLORIDA

                         Case No. 18-20223-Civ-TORRES


ZORAIDA CATANO,

            Plaintiff,

v.

PAULINE CAPUANO and
TRAVIS SCHIRATO,

            Defendants.
______________________________________/

     ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

      This matter is before the Court on Pauline Capuano’s (“Defendant” or “Mrs.

Capuano”) motion for summary judgment [D.E. 98] against Zoraida Catano

(“Plaintiff”). [D.E. 78]. Plaintiff responded to Defendant’s motion on June 24, 2019

[D.E. 124] to which Defendant replied on July 11, 2019. [D.E. 129]. Therefore,

Defendant’s motion is now ripe for disposition. After careful consideration of the

motion, response, reply, and relevant authority, and for the reasons discussed

below, Defendant’s motion is GRANTED in part and DENIED in part.1




1     On March 22, 2019, the parties consented to the jurisdiction of the
undersigned Magistrate Judge. [D.E. 84].


                                         1
                                 I.    BACKGROUND

        In 2006, Mauricio Capuano (“Mr. Capuano”), as the sole shareholder,

incorporated his company, GSA Realty. [D.E. 1 at ¶¶ 10, 12]. A few months after

GSA Realty’s formation, the company purchased real property (the “Property”) in

Miami for $2,600,000.2 See id. at ¶ 11. In 2007, Mr. Capuano separated from his

wife, Mrs. Capuano, and remained estranged from her until his death in January

2014.    See id. at ¶ 13.   After the separation, Mr. Capuano began a romantic

relationship with Plaintiff, in Guatemala, which resulted in a daughter who was

born in November 2008.          In the meantime, Mrs. Capuano moved to the

Netherlands.

        Several years later, in October 2013, Travis Schirato (“Mr. Schiarto”), Mrs.

Capuano’s nephew and a convicted felon, executed a purchase and sale agreement,

to sell GSA Realty’s Miami property to Laurinus Pierre and Michele Jean Gilles for

$2,300,000. At the time, Mr. Schirato held no position with GSA Realty nor did he

have any ownership interest in the company. A few months later, Mr. Capuano

died in Miami on January 2, 2014.         According to Mr. Capuano’s 2009 will –

submitted for probate in Guatemala – he devised half of his estate to Plaintiff and

the other half to his adult daughter, Graziela Capuano.3

        After Mr. Capuano’s death, Plaintiff alleges that Defendants held a series of

telephone calls in which they discussed the pending sale of the Property, agreed to


2       The Property is located at 12901 Biscayne Bay Drive, Miami, Florida 33161.

3       Mr. Capuano executed the will five years prior to his death on August 7,
2009.
                                          2
embezzle the proceeds from GSA Realty, and to conceal the embezzlement through

a series of transfers and financial transactions. Purporting to act on GSA Realty’s

behalf, Mr. Schirato, nearly three months after Mr. Capuano’s death, attended the

closing of the sale, receiving $300,000 on behalf of GSA Realty and obtaining a

promissory note from the buyers for $2,000,000, also payable to GSA Realty.

      Immediately after the closing on March 25, 2014, Mr. Schirato transferred

the $300,000 from GSA Realty to himself or corporate entities under his control.

Mr. Schirato then transferred $114,000, out of the $300,000, to Mrs. Capuano who

then transferred those funds to a personal bank account in Guatemala. Plaintiff

believes that, thereafter, Mr. Schirato transferred $26,666.68 in interest payments

on the property to himself or his corporate entities. Subsequently, without any

authority to do so, Mr. Schirato advised the buyers, by letter, that servicing of the

loan was being transferred from GSA Realty to Mr. Schirato, individually. After the

buyers sent him another series of interest payments, totaling $40,000.02, Mr.

Schirato sent them another letter, stating that he had assigned the next thirty-six

payments to two individuals in New York.

      A short time later, on August 20, 2014, Mr. Schirato executed a balloon note

endorsement and assignment of mortgage deed, in exchange for a substantial sum,

purporting to assign the note from GSA Realty to the individuals in New York.

Thereafter, Plaintiff alleges that Mrs. Capuano and Mr. Schirato persisted in

conspiring to hide the embezzled funds, with Mrs. Capuano making false




                                         3
representations to the probate court and further impeding the recovery of estate

assets, continuously through the time of the filing of Plaintiff’s complaint.

                    II.   APPLICABLE PRINCIPLES AND LAW

      AThe court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a).

      A party asserting that a fact cannot be or is genuinely disputed must
      support the assertion by: (A) citing to particular parts of materials in
      the record, including depositions, documents, electronically stored
      information, affidavits or declarations, stipulations (including those
      made for purposes of the motion only), admissions, interrogatory
      answers, or other materials; or (B) showing that materials cited do not
      establish the absence or presence of a genuine dispute, or that an
      adverse party cannot produce admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1). AOn summary judgment the inferences to be drawn from

the underlying facts must be viewed in the light most favorable to the party

opposing the motion.@ Matsushita Electric Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 597 (1986) (quoting another source).

      In opposing a motion for summary judgment, the nonmoving party may not

rely solely on the pleadings, but must show by affidavits, depositions, answers to

interrogatories, and admissions that specific facts exist demonstrating a genuine

issue for trial. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317,

323B24 (1986). The existence of a mere “scintilla” of evidence in support of the

nonmovant=s position is insufficient; there must be evidence on which the jury could

reasonably find for the nonmovant. See Anderson v. Liberty Lobby, Inc., 477 U.S.


                                              4
242, 252 (1986). AA court need not permit a case to go to a jury . . . when the

inferences that are drawn from the evidence, or upon which the non-movant relies,

are >implausible.=@ Mize v. Jefferson City Bd. Of Educ., 93 F.3d 739, 743 (11th Cir.

1996) (citing Matsushita, 475 U.S. at 592B94)).

      At the summary judgment stage, the Court’s function is not to “weigh the

evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Anderson, 477 U.S. at 249. In making this determination,

the Court must decide which issues are material. A material fact is one that might

affect the outcome of the case. See id. at 248 (AOnly disputes over facts that might

affect the outcome of the suit under the governing law will properly preclude the

entry of summary judgment. Factual disputes that are irrelevant or unnecessary

will not be counted.@).   “Summary judgment will not lie if the dispute about a

material fact is >genuine,= that is, if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id.


                                    III.   ANALYSIS

      A.     Federal RICO Generally

      “It is the purpose of [The Racketeer Influenced and Corrupt Organizations

Act (“RICO”)] to seek the eradication of organized crime in the United States by

strengthening the legal tools in the evidence-gathering process, by establishing new

penal prohibitions, and by providing enhanced sanctions and new remedies to deal

with the unlawful activities of those engaged in organized crime.” Organized Crime

Control Act of 1970, Pub. L. No. 91–452, 84 Stat. 922, 923.          The federal RICO


                                           5
statute provides that it is “unlawful for any person employed by or associated with

any enterprise engaged in, or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such

enterprise's affairs through a pattern of racketeering activity or collection of

unlawful debt.” 18 U.S.C. § 1962(c). The statute creates a civil cause of action for

“[a]ny person injured in his business or property by reason of a violation” of the

substantive provisions contained in Section 1962 of the RICO Act. 18 U.S.C. §

1964(c).

      The required elements to state a claim for civil RICO liability are (1) conduct,

(2) of an enterprise, (3) through a pattern (4) of racketeering activity. See Langford

v. Rite Aid of Ala., Inc., 231 F.3d 1308, 1311 (11th Cir. 2000); see also McCulloch v.

PNC Bank, 298 F.3d 1217, 1225 (11th Cir. 2002) (“[T]o state a RICO claim, a

plaintiff must plead (1) that the defendant (2) through the commission of two or

more acts (3) constituting a ‘pattern’ (4) of ‘racketeering activity’ (5) directly or

indirectly invests in, or maintains an interest in, or participates in (6) an

‘enterprise’ (7) the activities of which affect interstate or foreign commerce.”).

“Plaintiffs in such an action must identify and prove a pattern of racketeering

activity, defined as two ‘predicate acts' of racketeering activity within a 10–year

period.” Id. at 1311–12 (citing 18 U.S.C. § 1961(5)). “The phrase ‘racketeering

activity’ is defined as any act which is indictable under a lengthy list of criminal

offenses,” including any act or threat involving murder, kidnaping, gambling, arson,




                                          6
robbery, extortion, bribery, mail fraud, wire fraud, and counterfeiting. See id. at

1312; see also 18 U.S.C. § 1961(1).

      Under Section 1964(c), civil RICO claimants must also demonstrate standing

by showing “(1) the requisite injury to ‘business or property,’ and (2) that such

injury was ‘by reason of’ the substantive RICO violation.” Williams v. Mohawk

Indus., Inc., 411 F.3d 1252, 1256 (11th Cir. 2005).        Civil RICO claims are

“essentially a certain breed of fraud claims,” meaning they “must be pled with an

increased level of specificity.” Ambrosia Coal & Const. Co. v. Pages Morales, 482

F.3d 1309, 1316 (11th Cir. 2007) (citing Fed. R. Civ. P. 9(b)). “To satisfy the Rule

9(b) standard, RICO complaints must allege: (1) the precise statements, documents,

or misrepresentations made; (2) the time and place of and person responsible for

the statement; (3) the content and manner in which the statements misled the

Plaintiffs; and (4) what the Defendants gained by the alleged fraud.” Ambrosia

Coal & Const. Co., 482 F.3d at 1316 (citing Brooks v. Blue Cross & Blue Shield of

Fla., Inc., 116 F.3d 1364, 1380-81 (11th Cir. 1997)).

      B.     Federal RICO: Continuity

      To prove a RICO violation under both federal and Florida law, a plaintiff

must establish, among other things, continuity.4        See Jackson v. BellSouth

Telecomm., 372 F.3d 1250, 1264 (11th Cir. 2004) (explaining that, in addition to

showing two or more related predicate acts, federal RICO plaintiffs must show “the



4     While we could begin our analysis with other elements, we begin with
continuity because there is a noticeable shortcoming on this issue in Plaintiff’s
RICO claims.
                                           7
predicate acts demonstrate[] criminal conduct of a continuing nature”); Lugo v.

State, 845 So. 2d 74, 99 (Fla. 2003) (explaining Florida RICO plaintiffs must

establish “that a continuity of particular criminal activity exists”). There are two

types of continuity: closed-ended continuity and open-ended continuity.       “Closed-

ended continuity refers to ‘a closed period of repeated conduct.’” Daedalus Capital

LLC v. Vinecombe, 625 F. App’x 973, 976 (11th Cir. 2015) (quoting H.J. Inc. v. Nw.

Bell Tel. Co., 492 U.S. 229, 241 (1989)). There is no bright-line rule as to how long a

scheme must last to satisfy closed-ended continuity, but “the substantial period of

time requirement for establishing closed-ended continuity cannot be met with

allegations of schemes lasting less than a year.”        Jackson, 372 F.3d at 1266

(emphasis added). A single scheme involving only one victim also does not satisfy

closed-ended continuity even when the scheme lasts for a substantial period of time.

Daedalus Capital, 625 F. App’x at 976 (citing Jackson, 372 F.3d at 1267; Sil-Flo,

Inc. v. SFHC, Inc., 917 F.2d 1507, 1516 (10th Cir. 1990) (affirming dismissal of

RICO claim when a “closed-ended series of predicate acts . . . constituted

a single scheme to accomplish one discrete goal, directed at one individual with no

potential to extend to other persons or entities”)).

      By contrast, “[o]pen-ended continuity refers to ‘past conduct that by its

nature projects into the future with a threat of repetition.’” Daedalus Capital, 625

F. App’x at 976 (quoting Daedalus Capital LLC, 625 F. App’x at 976). In these

cases, “plaintiffs can meet their burden by establishing either that ‘the racketeering

acts themselves include a specific threat of repetition extending indefinitely into the



                                           8
future,’ or that ‘the predicate acts or offenses are part of an ongoing entity’s regular

way of doing business.”’ Jackson, 372 F.3d at 1265.

      Defendant argues that neither form of continuity exists because Mr. Schirato

gambled away the proceeds of the real estate sale and there is no evidence that

Defendant committed any of the other alleged predicate acts. Plaintiff contends, on

the other hand, that closed-ended continuity exists because Defendant and Mr.

Schirato began their conspiracy with the death of Mr. Capuano on January 2, 2014

and continued it with the sale of the Property on March 25, 2014. Plaintiff also

asserts that the division of the sale proceeds took place in July 2015 and that

Defendant doubled down on the conspiracy with a false certification to a Florida

probate court that she had no knowledge that the shares of GSA Realty comprised

assets of Mr. Capuano’s estate. The scheme then allegedly continued in February

2016 with Defendant’s misrepresentations to a probate court in Guatemala and Mr.

Schirato’s embezzlement of the sale proceeds through July 2018 – resulting in a

conspiracy of approximately four years. Alternatively, Plaintiff argues that open-

ended continuity exists because (1) the funds from the sale remain in the hands of a

third-party and (2) Mr. Schirato has attempted to obtain those funds with continued

misrepresentations to GSA Realty. Plaintiff therefore concludes that both types of

continuity exist in this case and that Defendant’s motion must be denied.

      If we assume that Mrs. Capuano and Mr. Schirato committed the predicate

acts over the course of four years, we agree that this constitutes a substantial period

to establish closed-ended continuity for civil RICO liability. See Jackson, 372 F.3d



                                           9
at 1266 (“Other circuits have agreed that the substantial period of time requirement

for establishing closed-ended continuity cannot be met with allegations of schemes

lasting less than a year.”) (citing cases). But, closed-continuity cannot exist in this

case because the alleged racketeering was related to a single scheme with a discrete

goal “to embezzle, divide, and launder more than $2 million in funds that properly

belong to the Estate of Mauricio Capuano, of which Plaintiff . . . is a primary

beneficiary.”     [D.E. 1 at 1]. And the Eleventh Circuit has repeatedly held that in

cases “where [] RICO allegations concern only a single scheme with a discrete goal,

the courts have refused to find a closed-ended pattern of racketeering even when

the scheme took place over longer periods of time.” See Jackson, 372 F.3d at 1267

(citing cases).

       Not to be deterred, however, Plaintiff relies heavily on the Court’s Order

denying Defendant’s motion to dismiss [D.E. 42] and insists that the alleged

conspiracy took place over a substantial amount of time to sustain a civil RICO

claim. Yet, Plaintiff’s argument is unpersuasive because the Court’s Order did not

consider whether the allegations related to a single goal.         The Court merely

considered whether there were plausible allegations that the predicate acts

occurred over a sufficient amount of time. In light of that, Plaintiff has failed to

explain how the predicate acts seek to accomplish any other goal than to deprive

Plaintiff of the funds and property belonging to the estate of Mr. Capuano. Indeed,

the allegations related to this scheme, as well as the scheme itself, even when

viewed in a light most favorable to Plaintiff, are not of the nature to establish the



                                           10
sort of offense that RICO was designed to address. We must therefore conclude that

– irrespective of the length of the alleged conspiracy – closed-ended continuity

cannot exist because Plaintiff merely alleges that the only goal in this case was to

embezzle, divide, and launder $2 million dollars of Mr. Capuano’s estate.5

      As for open-ended continuity, Plaintiff argues that the proceeds of the real

estate sale are in the possession of a third party (LoanCare, LLC) and that Mr.

Schirato has continued his attempts to obtain possession of the estate’s funds

through fraudulent misrepresentations. Plaintiff relies, as support, on exhibits 25

and 26 that she submitted in opposition to Defendant’s motion for summary

judgment. [D.E. 125-25, 125-26]. But, Plaintiff does not offer any explanation of

how these exhibits constitute “a specific threat of repetition extending indefinitely

into the future . . . .” Jackson, 372 F.3d at 1265. Plaintiff instead directs the Court


5      See, e.g., Efron v. Embassy Suites (Puerto Rico), Inc., 223 F.3d 12, 18 (1st Cir.
2000) (noting that “the fact that a defendant has been involved in only one scheme
with a singular objective and a closed group of targeted victims” supports the
conclusion that there is no continuity); Edmondson & Gallagher v. Alban Towers
Tenants Ass’n, 48 F.3d 1260, 1265 (D.C. Cir. 1995) (finding that predicate acts
occurring over a three year period is insufficient to allege a pattern of racketeering
when the complaint alleged a single scheme with a single goal); see also Vicom, Inc.
v. Harbridge Merchant Servs., 20 F.3d 771, 780 (7th Cir. 1994) (various factors
besides temporal span should be considered in assessing continuity, including the
number of victims, the presence of separate schemes, and the occurrence of distinct
injuries); Resolution Trust Corp. v. Stone, 998 F.2d 1534, 1543 (10th Cir. 1993)
(finding that in addition to duration, weighing “extensiveness” of the RICO scheme,
including number of victims, number and variety of racketeering acts, whether the
injuries caused were distinct, the complexity and size of the scheme, and the nature
or character of the enterprise or the unlawful activity); United States v. Pelullo, 964
F.2d 193, 208 (3d Cir. 1992) (“We have eschewed the notion that continuity is solely
a temporal concept, though duration remains the most significant factor.”); U.S.
Textiles, Inc. v. Anheuser–Busch Cos., 911 F.2d 1261, 1269 (7th Cir. 1990) (“[I]t is
not irrelevant, in analyzing the continuity requirement, that there is only one
scheme.”) (internal quotation marks and citation omitted)).
                                          11
to the exhibits and leaves it to the Court to determine – based on three conclusory

sentences – whether open-ended continuity exists.

      Plaintiff’s failure to develop her argument or explain how the exhibits arise to

a specific ongoing threat of ongoing criminal activity is by itself fatal because

“conclusory arguments are insufficient to withstand summary judgment.” Jackson

v. City of Albany, Ga., 49 F. Supp. 2d 1374, 1380 (M.D. Ga. 1998) (citing Kadlec v.

Illinois Bell Tel. Co., 407 F.2d 624 (7th Cir. 1969)). In any event, the exhibits that

Plaintiff relies on do not establish open-ended continuity. Exhibit 25, for example,

is an internal email chain involving several individuals at McKinley Mortgage and

LoanCare, LLC.     The communications show that Mr. Schirato contacted both

companies on several occasions to inquire about the funds related to Mr. Capuano’s

estate in June 2018. But, the emails fail to show how any of Mr. Schirato’s actions

constitute a specific threat of fraudulent misrepresentations or any other form of

racketeering. The most that one can infer from the emails (without any context or

supporting reasons) in the light most favorable to Plaintiff is that Mr. Schirato

contacted the third-parties and they responded that the funds of Mr. Capuano’s

estate cannot be provided until the current litigation is resolved. There is nothing

in the emails to suggest that Mr. Schirato committed any criminal wrongdoing.

      Plaintiff then directs the Court’s attention to exhibit 26 but those emails are

equally unavailing because they merely provide that an attorney named David

Carlisle instructed employees at LoanCare, LLC to not disburse funds to anyone

because there is a pending state court action against Mr. Schirato. David states, for



                                         12
instance, that LoanCare should wait to take any action pending further order of the

Court and that this will ensure that the funds are distributed to the proper

individual(s). There is again nothing in the email chain to remotely suggest that

Mr. Schirato or Defendant made a fraudulent misrepresentation or a specific threat

of repetitive racketeering to establish open-ended continuity.            Accordingly,

Defendant’s motion for summary judgment as to Plaintiff’s federal RICO claims in

counts one and two is GRANTED for a lack of continuity.

      C.    Federal RICO: Enterprise

      Putting aside Plaintiff’s failure to establish continuity, a required element

common to all RICO claims is the existence of an enterprise. See Crowe v. Henry, 43

F.3d 198, 204 (5th Cir. 1995) (“A plaintiff asserting a RICO claim must allege the

existence of an enterprise.”) (citing Montesano v. Seafirst Commercial Corp., 818

F.2d 423, 427 (5th Cir. 1987)). A RICO enterprise is defined as “a group of persons

associated together for a common purpose” and “is proved by evidence of an ongoing

organization . . . and by evidence that the various associates function as a

continuing unit.” United States v. Turkette, 452 U.S. 576, 583 (1981). This means

that a RICO enterprise “must exhibit three basic characteristics: (1) a common or

shared purpose; (2) some continuity of structure or personnel; and (3) an

ascertainable structure distinct from that inherent in a pattern of racketeering.”

Diamonds Plus, Inc. v. Kolber, 960 F.2d 765, 769–70 (8th Cir. 1992).         A RICO

enterprise can either be a legal entity or an association in fact.    See St. Paul

Mercury Insurance Co. v. Williamson, 224 F.3d 425, 439 (5th Cir. 2000).



                                        13
      Plaintiff alleges that that Mrs. Capuano and Mr. Schirato “conspired to and

did form an association-in-fact6” to embezzle funds through a pattern of criminal

activity. [D.E. 1]. An “association-in-fact” enterprise need not have any structural

features beyond “a purpose, relationships among those associated with the

enterprise, and longevity sufficient to permit these associates to pursue the

enterprise’s purpose.” Boyle v. United States, 556 U.S. 938, 946 (2009). This means

that “[t]here is no restriction upon the associations embraced by the definition,” and

it can include “both legitimate and illegitimate enterprises within its scope.”

Turkette, 452 U.S. at 580. It is important to note, however, that while the definition

of an enterprise is exceedingly broad, it is not without limits. An enterprise is not,

for instance, the same as a pattern of racketeering activity. Instead, an enterprise

“is an entity separate and apart from the pattern of activity in which it engages.”

Id. at 583 (“The existence of an enterprise at all times remains a separate element

which must be proved”).

      “The question of whether the enterprise has a ‘separate existence’ from the

pattern of activity through which it is conducted ought to be the focus of inquiry in

every illegitimate enterprise case.”   David B. Smith & Terrance G. Reed, Civil

RICO, § 3.06, p. 3–50 (Matthew Bender & Co. 2000).            Proof of a pattern of


6      An association-in-fact enterprise requires the existence of an entity as “an
ongoing organization, formal or informal, and evidence that the various associates
function as a continuing unit.” Turkette, 452 U.S. at 583; see also NOW v. Scheidler,
510 U.S. 249, 259 n 5 (1994) (noting that an “enterprise” under Section 1962(a)
must “be an entity that was acquired through illegal activity,” whereas an
“enterprise” under Section 1962(c) is “generally the vehicle through which the
unlawful pattern of racketeering is committed, rather than the victim of that
activity”).
                                         14
racketeering, for example, does not prove the existence of an enterprise, or vice

versa. Instead, a plaintiff must allege and present evidence that establishes that

the association exists for a purpose other than to commit the predicate acts. See

Turkette, 452 U.S. at 580 (“The ‘enterprise’ is not the ‘pattern of racketeering

activity’; it is an entity separate and apart from the pattern of activity in which it

engages.”); Elliott v. Foufas, 867 F.2d 877, 881 (5th Cir. 1989) (“[T]he plaintiff must

plead specific facts which establish that the association exists for purposes other

than simply to commit the predicate acts.”); see also In re McCann, 268 F. App’x

359, 366 (5th Cir. 2008) (same). As such, if an association merely has a single

discrete goal to accomplish the predicate acts, it is not an association within the

meaning of the federal RICO statute.            See Household Bank FSB v. Metro

Associates, 1992 WL 350239 at *1 (E.D. La. 1992) (“If the association has as

its raison d’etre a single, discrete goal toward which all its energies are directed, the

association is not a RICO enterprise.”).

      Here, Plaintiff claims that Defendants formed an association-in-fact

enterprise “to achieve the embezzlement and laundering of GSA Realty funds

through a pattern of criminal activity to a common purpose.” [D.E. 1]. Plaintiff also

alleges that evidence of the enterprise is proved through “the coordinated and

systematic accomplishment of mail and wire fraud, falsification of corporate

documents, misrepresentation of authority, and perjury in official proceedings.” Id.

But, Plaintiff never alleges – much less provides any evidence of – any distinction

between the enterprise and the pattern of racketeering activity.



                                           15
      The United States Court of Appeals for the Eighth Circuit formulated a

succinct test to determine whether an alleged enterprise is distinct from a pattern

of racketeering activity. The Court stated that “[i]n assessing whether an alleged

enterprise has an ascertainable structure distinct from that inherent in a pattern of

racketeering, it is our normal practice to determine if the enterprise would still

exist were the predicate acts removed from the equation.” Handeen v. Lemaire, 112

F.3d 1339, 1352 (8th Cir. 1997); see, e.g., Bank v. Brooklyn Law School, 2000 WL

1692844 at *4 (S.D.N.Y. 2000) (finding that a plaintiff failed to allege that the

enterprise exited separate and apart from a pattern of racketeering when there was

no allegation that the enterprise would exist if the predicate acts were removed

from the equation).

      With this test in mind, Defendant’s motion is well taken because – even if we

assume that the enterprise meets the structure and purpose requirements of an

association-in-fact – there is zero evidence that this enterprise committed anything

other than the predicate acts. See Yandell v. Christensen, 2017 WL 7371183, at *6

(M.D. Fla. Aug. 18, 2017) (“To plead the existence of an enterprise, a plaintiff must

also establish distinctiveness.”) (citing Ray v. Spirit Airlines, Inc., 836 F.3d 1340,

1356 (11th Cir. 2016)). “In cases involving a legal entity, the matter of proving the

enterprise element is straightforward, as the entity’s legal existence will always be

something apart from the pattern of activity performed by the defendant or his

associates.” Boyle, 556 U.S. at 955 (citing Cedric Kushner Promotions, Ltd. v. King,

533 U.S. 158, 163 (2001)); see also United States v. Kragness, 830 F.2d 842, 855 (8th



                                         16
Cir. 1987) (“Separating the enterprise from the pattern of racketeering is generally

not problematic where a legal entity is involved, since this entity is likely to be

clearly distinct from the acts of racketeering.”) (quotation omitted).

      Yet, for an association-in-fact enterprise (as alleged here), there must be

evidence “of the entity’s ‘separate’ existence and ‘ongoing organization.’” Boyle, 556

U.S. at 955 (quoting Turkette, 452 U.S. at 583); see also Mackin v. Auberger, 59 F.

Supp. 3d 528, 545–46 (W.D.N.Y. 2014) (“Plaintiff's complaint must allege facts

supporting the separate existence of a RICO enterprise.”) (citing Manax v.

McNamara, 660 F. Supp. 657, 662 (W.D. Tex. 1987) (where plaintiffs alleged the

existence of an association-in-fact enterprise, comprised of the mayor and other

defendants who associated together to allegedly deprive plaintiff Manax of his

medical license, plaintiffs' RICO claim was dismissed because it was “not clear how,

or even if, the enterprise is separate from the Defendants . . . No facts are alleged

which lend support to the separate existence of a RICO enterprise.”)). And this will

often require “proof of an enterprise’s separate existence,” and “different evidence

from that used to establish the pattern of predicate acts.” Boyle, 556 U.S. at 955

(emphasis added).7

      Plaintiff’s response – which attempts to rebut many of Defendant’s

arguments – noticeably sidesteps this issue. Plaintiff instead focuses on how the

enterprise has a common purpose and how Mrs. Capuano’s actions, even if


7     Evidence needed to establish an enterprise’s separate existence may be
provided via an organizational hierarchy, an internal discipline mechanism, regular
meetings, or a practice of reinvesting proceeds to promote and expand the
enterprise. See Boyle, 556 U.S. at 956.
                                          17
periodically in conflict with those of Mr. Schirato, does not undermine the

enterprise itself. Yet, Plaintiff never directly confronts Defendant’s argument that

there is zero evidence that the alleged enterprise existed for any other purpose than

to commit the predicate acts. And the reason for that omission might be because

the complaint specifically undermines that contention. See, e.g., [D.E. 1] (“In this

manner, Pauline and Travis conspired to and did form an association-in-fact . . . to

achieve the embezzlement and laundering of GSA Realty funds through a pattern of

criminal activity to a common purpose.”); see also Acosta v. Campbell, 2006 WL

146208, at *7 (M.D. Fla. Jan. 18, 2006) (“Acosta’s allegations are to the contrary-

that the associations between CitiMortgage/Citibank and MCA exist merely for the

purpose of funding mortgages and the association between CitiMortgage/Citibank

and the Law Office existed for the purpose of foreclosing the mortgage. Acosta’s

RICO claims would fail on this basis alone.”).     Plaintiff has therefore failed to

provide any evidence that there is an enterprise that existed for any other purpose

than to commit the predicate acts. See Turkette, 452 U.S. at 583 (finding that an

enterprise must be “an entity separate and apart from the pattern of activity in

which it engages”).

      Because each element of a RICO element is required, and Plaintiff fails to

show how Mrs. Capuano and Mr. Schirato took part in an enterprise – to

accomplish any other goal than the predicate acts – and Plaintiff fails to provide

any other evidence of the enterprise’s separate existence, Defendant’s motion for

summary judgment as to Plaintiff’s federal RICO claims is GRANTED for this



                                         18
additional reason. See, e.g., In re Actiq Sales & Mktg. Practices Litig., 2009 WL

1444443, at *6 (E.D. Pa. May 22, 2009) (“Plaintiffs have failed to plead sufficient

facts to establish that the alleged enterprise has a separate existence apart from the

pattern of activity in which it engages. Without such facts, Plaintiffs’ substantive

RICO claims are deficient.”); United States v. Lombardo, 639 F. Supp. 2d 1271, 1284

(D. Utah 2007) (“The separate existence requirement arises from the language of

the statute itself, which requires that a RICO conspiracy violation be based on the

existence of an enterprise and its planned pattern of racketeering activity.”)

(emphasis in original).

      C.     Florida RICO

      Plaintiff alleges in counts three and four that Defendant violated the Florida

RICO statute. A Florida RICO claim is examined in the same way as a federal

RICO claim. See Ferrell v. Durbin, 311 F. App’x 253, 256 (11th Cir. 2009) (“[T]he

Florida RICO statute is patterned after the Federal RICO statute and Florida RICO

cases follow Federal RICO cases. Thus, the analysis of the Federal RICO claims is

equally applicable to the Florida RICO claims.”) (citing See Jackson v. BellSouth

Telecomm., 372 F.3d 1250, 1263–64 (11th Cir. 2004)). In fact, the two statutes are

nearly identical and, like its federal counterpart, a Florida RICO claim requires two

predicate acts to bring conduct within the ambit of a pattern of racketeering

activity. See Fla. Stat. § 895.07 (‘“Pattern of racketeering activity’ means engaging

in at least two incidents of racketeering conduct that have the same or similar

intents, results, accomplices, victims, or methods of commission or that otherwise



                                         19
are interrelated by distinguishing characteristics and are not isolated incidents”)

(emphasis added).8

      Defendant’s motion is well taken because, for the reasons set forth above,

closed-ended continuity cannot exist “where the RICO allegations concern only

a single scheme with a discrete goal,” even when a scheme takes place over a long

period of time. Jackson, 372 F.3d at 1269. Open-ended continuity also fails for the

same reasons because there is no evidence that the alleged misrepresentations were

part of the “regular way of doing business” or that they constitute an ongoing threat

of criminal activity. Jackson, 372 F.3d at 1265. Accordingly, Defendant’s motion

for summary judgment as to Plaintiff’s Florida RICO claims in counts three and

four is GRANTED. See, e.g., Daedalus Capital LLC v. Vinecombe, 625 F. App’x

973, 977 (11th Cir. 2015) (“[T]he district court did not err in granting summary

judgment to Appellees on the federal and Florida RICO counts,” for a lack of



8      The federal RICO civil remedies provision provides, in relevant part, that
“[a]ny person injured in his business or property by reason of a violation of section
1962 of this chapter may sue therefore in any appropriate United States district
court and shall recover threefold the damages he sustains and the cost of the suit,
including a reasonable attorney'’ fee . . . .” 18 U.S.C. § 1964(c).

The Florida RICO civil remedies provision titled “Civil cause of action” provides:

      Any person who proves by clear and convincing evidence that he or she
      has been injured by reason of any violation of the provisions of s.
      772.103 shall have a cause of action for threefold the actual damages
      sustained and, in any such action, is entitled to a minimum damages
      in the amount of $200, and reasonable attorney's fees and court costs
      in the trial and appellate courts.

Fla. Stat. § 772.104(1).

                                         20
continuity); Ferrell v. Durbin, 311 F. App’x 253, 254 (11th Cir. 2009) (affirming the

dismissal of a plaintiff’s federal and Florida RICO claims for a lack of continuity).

      D.     Conspiracy

      The final issue is whether summary judgment should be granted as to

Plaintiff’s state law conspiracy claim. “Florida does not recognize an independent

action for conspiracy,” meaning a conspiracy claim is not viable without an

underlying cause of action. Allocco v. City of Coral Gables, 221 F. Supp. 2d 1317,

1360–61 (S.D. Fla. 2002) (citing Churruca v. Miami Jai Alai, Inc., 353 So. 2d 547,

550 (Fla. 1977); Hoch v. Rissman, Weisberg, Barrett, 742 So. 2d 451, 460 (Fla. 5th

DCA 1999)). That is, civil conspiracy is derived from the underlying claim that

forms the basis of the conspiracy and the “gist of a civil conspiracy is not the

conspiracy itself but the civil wrong which is done through the conspiracy which

results in injury to the Plaintiff.” Czarnecki v. Roller, 726 F. Supp. 832, 840 (S.D.

Fla. 1989) (discussing and applying Florida law). Therefore, Plaintiff’s conspiracy

claim cannot stand because, without a viable underlying cause of action, a

conspiracy claim must fail. See Spain v. Brown & Williamson Tobacco Corp., 363

F.3d 1183, 1199 (11th Cir. 2004) (“If the underlying cause of action is not viable, the

conspiracy claim must also fail.”); Palmer v. Gotta Have it Golf Collectibles, Inc., 106

F. Supp. 2d 1289, 1303 (S.D. Fla. 2000) (granting summary judgment for defendant

on plaintiff's conspiracy claim where there were no genuine issues of material fact

as to the underlying tortious interference claim); Ovadia v. Bloom, 756 So. 2d 137,




                                          21
140 (Fla. 3d DCA 2000) (affirming summary judgment for defendant on conspiracy

claim where summary judgment was granted on underlying claims).

      With that being said, the allegations in Plaintiff’s complaint give rise to

several causes of action notwithstanding the dismissal of Plaintiff’s federal and

state RICO claims. Indeed, claims such as fraud, conversion, and constructive trust

are some of the causes of action that come to mind. This means that, while the

Court could dismiss Plaintiff’s conspiracy count as failing to include an underlying

cause of action and close this case, that would not be in the interests of justice given

that there are several viable claims already embedded in Plaintiff’s complaint.

Plaintiff merely needs to coalesce the allegations presented and plead the relevant

causes of action that relate to the alleged actions of Mrs. Capuano and Mr. Schirato.

      We therefore find that Plaintiff should, at least, be given leave to file an

amended complaint to set forth any viable causes of action to couple with her

conspiracy claim.   Allowing Plaintiff to amend her complaint will not prejudice

Defendant – because the required allegations are already presented in the

complaint – and it will allow Plaintiff to litigate her claims on the merits. There is

also no Scheduling Order in effect since Judge Scola referred the case on March 25,

2019 [D.E. 85], meaning Defendant has no persuasive argument that it will suffer

any prejudice if Plaintiff can amend her complaint to remedy her conspiracy claim.

Accordingly, in the interests of justice, Defendant’s motion for summary judgment

as to Plaintiff’s conspiracy claim is DENIED with Plaintiff given leave to amend

her complaint within fourteen (14) days from the date of this Order. If Plaintiff



                                          22
chooses not to do so, Defendant may renew its motion as to Plaintiff’s conspiracy

claim.

                                  IV.   CONCLUSION

         For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that

Defendant’s motion for summary judgment [D.E. 98] is GRANTED in part and

DENIED in part:

         A. Defendant’s motion for summary judgment as to counts 1-4 is

            GRANTED.

         B. Defendant’s motion for summary judgment as to count 5 is DENIED.

         C. Any amended complaint shall be filed within fourteen (14) days from the

            date of this Order.

         DONE AND ORDERED in Chambers at Miami, Florida, this 11th day of

July, 2019.


                                              /s/ Edwin G. Torres
                                              EDWIN G. TORRES
                                              United States Magistrate Judge




                                         23
